Citation Nr: 0601487	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-37 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1975.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2003 rating decision.  
The veteran filed a notice of disagreement (NOD) in August 
2003, and the RO issued a statement of the case (SOC) in 
October 2004. The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2004.

In June 2004, the veteran and his representative had an 
informal conference with a Decision Review Officer (DRO) in 
Baltimore, Maryland; a report of that informal conference is 
of record.

In May 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for PTSD and for 
diabetes mellitus has been accomplished.

2.  While the veteran's personnel records reflect that he was 
stationed in Okinawa, Japan, from December 1970 to June 1973, 
there is no objective evidence of the veteran's in-country 
service in, or visitation to, Vietnam.

3.  A psychiatric disability, to include PTSD, was not shown 
in service, and the most persuasive medical evidence on the 
question of current psychiatric diagnosis establishes that 
the veteran does not meet the diagnostic criteria for PTSD.

4.  As the veteran did not serve in Vietnam, he is not 
entitled to a presumption of exposure to Agent Orange during 
such service (or a presumptive of service connection for 
diabetes mellitus, first diagnosed many years after service 
discharge).

5.  There is no competent evidence or opinion establishing 
that the veteran's diabetes mellitus is medically related to 
service, to include any alleged herbicide exposure therein.


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

2.  The criteria for service connection for diabetes 
mellitus, type II, to include as due to Agent Orange 
exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

Through a May 2003 notice letter, the July 2003 rating action 
on appeal, and the October 2004 SOC, the RO notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with his appeal, and the bases for the denial 
of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the May 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  In the letter, the RO also requested 
that the veteran identify, and provide the necessary releases 
for, any medical providers from whom he wished the RO obtain 
and consider evidence, and invited him to submit evidence in 
his possession that supported his claims.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim(s)  As 
is noted above, the Board finds that the four content of 
notice requirements have been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant. 

As noted above, in the matters now before the Board, the 
documents meeting the VCAA's notice requirements were 
provided to the veteran before and after the July 2003 rating 
action on appeal.  However, the Board finds that any lack of 
full, pre-adjudication notice in this appeal does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, RO notice letter, and the SOC notified the 
veteran what was needed to substantiate his claim and also 
identified the evidence that had been considered with respect 
to his claim.  After the SOC, the veteran was afforded an 
opportunity to respond.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim.  The claims have been extensively developed by the RO.  
In this respect, the RO had made several requests for and has 
obtained the veteran's complete service personnel and medical 
records, and associated them with the claims file.  In August 
2003 and February 2004, the RO arranged for the veteran to 
undergo VA examinations; reports of which are of record.  
Also, as indicated above, the veteran testified during an May 
2005 Board hearing, a transcript of which is of record.  
Further, the veteran has submitted various service personnel 
records associated with the veteran's period of service, as 
well as private medical records.  In a January 2004 written 
statement, the veteran reported that he had no additional 
evidence to submit and that all evidence was of record.  On 
these facts, the Board is satisfied that VA has satisfied its 
obligation to notify and assist the veteran.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing evidence, in addition to that addressed above, that 
needs to be obtained.  The Board notes that, during the May 
2005 hearing, the veteran's representative requested that VA 
attempt to obtain payroll records from service-apparently, 
in an attempt to establish the veteran's Vietnam service.  
However, the veteran also acknowledged his own attempt, and 
inability, to obtain copies of his payroll records from 
service; he has indicated that he was told these records 
don't exist.  As such, a remand for the express purpose of 
having VA attempt to obtain records which, by the veteran's 
own report, are nonexistent, would be pointless, and, is 
thus, unnecessary.  See, e.g., Soyoni v. Derwinski, 1 Vet. 
App. 541 (1991).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).
 
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A.  PTSD

1.  Background

Service medical records are negative for any finding or 
diagnosis of  PTSD.  A December 1973 medical record reflects 
that the veteran was found to have mild loss of memory and 
nervous trouble in the form of excessive worry all secondary 
to severe headaches.  In January 1974, the veteran was 
determined not to have a psychiatric disorder and was 
diagnosed with situational reaction due to social and marital 
difficulties manifested by tension, anxiety, and mild 
depression.  In a March 1974 medical record, a psychiatrist's 
impression was conversion reaction subacure, moderate and 
organic disease was ruled out.  The report of the veteran's 
separation examination in February 1975 reflects a normal 
psychiatric evaluation. 

The veteran's personnel records reflect that he was stationed 
in Okinawa, Japan, from December 1970 to June 1973.

In August 2000, the veteran had emergency coronary artery 
bypass grafting in which he lost a significant amount of 
blood.  

In November 2002, a private psychiatrist from Greater 
Baltimore Medical Center noted that the veteran reported 
being a Vietnam veteran and based on the veteran's stated 
symptoms of nightmares, insomnia, decreased memory, anxiety 
and increased startle response, the psychiatrist assessed the 
veteran with PTSD.  

VA outpatient records, dated from January to May 2003, 
reflect that the veteran had cognition and personality 
changes status post cerebrovascular accident.  He was 
irritable, labile, with impaired attention, concentration and 
judgement.  The assessments were depression and anxiety.  

In May 2003, the veteran submitted a statement from his 
private psychiatrist indicating that the veteran suffered 
from several aspects of mental illness to include major 
depressive disorder with symptoms of depressed mood, poor 
concentration, hopelessness, anger and feelings of guilt.  
The psychiatrist stated that the veteran also had PTSD from 
his service during Vietnam; however, as discussed, the 
veteran's claims to having served in Vietnam had never been 
verified and any diagnosis based on the veteran's alleged 
service in Vietnam is not competent evidence.  

In June 2003, the National Personal Records Center (NPRC) 
notified the RO that there was no evidence in the veteran's 
file (service records) to substantiate any service in the 
Republic of Vietnam.  

An October 2003 VA outpatient record reflects assessments of 
anxiety and depression.  A November 2003 VA mental health 
outpatient record reflects that the veteran complained of 
recurrent nightmares, irritability and "bad nerves" all 
related to a downward spiral since an emergency cardiac 
procedure.  The veteran stated he was a "very angry guy" 
with very little patience and was easily frustrated.  
However, the record does not reflect that he attributed any 
mental health issues to his alleged service in Vietnam.  The 
examiner's assessment was rule out adjustment disorder; a 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.  

In a February 2004 VA examination report, the examiner noted 
that he reviewed computerized VA medical records and the May 
2003 private psychiatrist's letter (noted above).  The 
examiner indicated that a prior examination report by a VA 
clinical psychologist noted that overlapping symptoms of 
PTSD, depression and chronic pain prevented a definitive Axis 
I diagnosis at that time.  The examiner noted that the May 
2003 letter from the private psychiatrist reflected the 
current diagnostic criteria for major depressive disorder; 
however, the veteran's reported symptoms of PTSD did not 
reflect the full diagnostic criteria required for a diagnosis 
of PTSD.  Thus, the veteran examiner concluded that there was 
no confirmed diagnosis of PTSD.  Following a thoroughly 
documented PTSD examination, the examiner concluded that the 
veteran did not report enough symptoms to meet the diagnostic 
criteria for PTSD.  In terms of other symptoms, the examiner 
described the veteran as depressed and his memory was 
described as impaired secondary to the cognitive dysfunctions 
related to heart surgery.  On measures of psychiatric 
symptoms, the veteran reported ongoing symptoms of depression 
and anxiety.  The examiner diagnosed major depressive 
disorder, mild to moderate, and assigned a GAF of 65.   

In a March 2004 evaluation letter, the veteran's private 
psychiatrist indicated that the veteran's Axis I diagnosis 
was PTSD, severe, chronic, with delayed onset, as evidenced 
by exposure to combat which was intense and horrific 
resulting in permanent emotional and physical disabilities, 
chronic anxiety and depression; the psychiatrist assigned a 
GAF of 50.

2.  Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. 3.304(f). 

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a) (2005), 
which incorporates the provisions of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  
[Parenthetically, the Board notes that a recent amendment to 
38 C.F.R. § 3.304(f), effective May 7, 2002, which pertains 
to evidence necessary to establish a stressor based on 
personal assault, does not change the three criteria noted 
above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).] 

Considering the evidence of record in light of the above-
noted criteria, the Board finds that conclude that the claim 
for service connection must denied because the weight of the 
competent evidence establishes that the diagnostic criteria 
for PTSD are not met.

The Board is cognizant of the diagnosis of PTSD by the 
veteran's private psychiatrist and notes, as well, the 
veteran's treatment records that include references to PTSD.  
However, this medical evidence favoring the veteran's claim 
appears to have been based primarily on the history provided 
by the veteran regarding combat service in Vietnam.  Indeed, 
the May 2004 record reflects the psychiatrist's notation of 
exposure to combat that was "intense and horrific", 
resulting in permanent emotional and physical disabilities.  
However, as discussed in greater detail below, there is no 
objective evidence establishing that the veteran had any 
service in, or visitation to, Vietnam.  As the veteran 
clearly served during the Vietnam era, there is, accordingly, 
no evidence of combat.  The Board notes that as a medical 
opinion can be no better than the facts alleged by the 
veteran, an opinion based on an inaccurate (or, as here, 
unsubstantiated) factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  The Board also points out that, while the 
private psychiatrist included references to combat, as well 
as symptoms of anxiety and depression, the examiner did not 
otherwise specify how the DSM-IV criteria were met.

By comparison, the Board notes that the VA psychiatrist that 
examined the veteran in February 2004 reached his conclusion 
that the veteran did not meet the diagnostic criteria for 
PTSD only after examination of the veteran and review of 
evidence pertaining to, and after, the veteran's active 
military service.  While the March 2004 opinion of the 
private psychiatrist was not of record at the time of the 
February 2004 examination, an earlier opinion by the private 
psychiatrist was of record, along with the other assessments 
of PTSD in the veteran's treatment records; hence, the VA 
examiner also had an opportunity to consider that evidence.  
Under these circumstances, the Board finds that the most 
persuasive medical opinion to specifically address the 
question of whether the veteran currently has a diagnosis of 
PTSD militates against the claim.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski,  1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

As the competent and probative medical evidence on the 
question of psychiatric diagnosis establishes that the 
veteran does not meet the diagnostic criteria for PTSD, the 
Board finds that a critical element to establish service 
connection for such disorder is lacking, and that discussion 
of the remaining criteria of 38 C.F.R. § 3.304(f) simply is 
not necessary.  

B.  Diabetes Mellitus

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2005).  See also VAOPGCPREC 7-93 ("Service 
in Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  A showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.)

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

As indicated above, there is a presumption of herbicide 
exposure (to include Agent Orange), for all veterans who 
served in Vietnam during the Vietnam era.  The Board also 
notes that the veteran has been diagnosed with diabetes, one 
of the enumerated conditions for which presumptive service 
connection due to Agent Orange exposure is available.  For 
purposes of application of the presumptions of service 
connection, and of Agent Orange exposure, however, the 
evidence simply does not reflect that the veteran served in 
the Republic of Vietnam as required by regulation.  A review 
of the veteran's personnel records reflects that his only 
specific overseas assignment was to Okinawa, Japan, from 
December 26, 1970 to June 26, 1973.  The veteran's DD-214 
shows that he served as a Military Facilities Specialist in 
the Air Force, he had 28 days of service in Indochina or 
Korea and he received a few service medals; however, none of 
the medals are indicative of service in Vietnam.  

The veteran has offered inconsistent statements regarding his 
alleged Vietnam service.  On one occasion, he alleged that he 
received an Vietnam on temporary duty orders to Vietnam 
sometime in 1971 or 1972.  In other statements, he has 
claimed conflicting dates of service in Vietnam to include 
from April 1971 to February 1972, April 1971 through 
September 1971 and in a December 2003 statement, the veteran 
contended that he was in Vietnam for nine months.  Then, 
during his Board hearing, the veteran testified that he 
received one set of temporary duty orders to Vietnam and that 
was for 89 days.  However, these assertions are not supported 
objectively.  

The Board also points that the veteran's statements of 
Vietnam service from April 1971 to September 1972 appear to 
be contradicted by service medical records, which reflect 
that he received medical treatment in Okinawa, Japan at that 
time.  In fact, his service medical records reflect that he 
received medical treatment through December 1972 in Okinawa, 
Japan with a return to the United States in October 1972, 
where he was seen by a private physician and later underwent 
an adenoidectomy in November 1972, prior to returning to 
Okinawa.  

The veteran's service personnel records do not reflect any 
periods of Vietnam service, or duty assignments to Vietnam.  
The RO received copies of personnel records first from the 
veteran, and then from NPRC.  While these records reflect 
that the veteran received temporary duty orders, these 
records provide no express documentation that the veteran's 
temporary assignment actually involved an intended 
destination at a military facility in Vietnam.  Rather, these 
records reflect the veteran's service in Japan from December 
26, 1970 to June 26, 1973, and reflect a notation of "RVS . 
. . .  pending-travel voucher, DOC 206."  While, in May 
2005, the veteran submitted a duplicate copy of the same 
document, but with an additional notation of "Danang AFB 
Vietnam," no such notation is on the record provided by 
NPRC.  Thus, the record submitted by the veteran does not 
constitute credible evidence of service in Vietnam.  In June 
2003, the NPRC conducted a search of the veteran's service 
records and notified the RO that there was no evidence in the 
veteran's file (service records) to substantiate any service 
in the Republic of Vietnam and no records of exposure to 
herbicides.  

As indicated above, the objective evidence simply does not 
establish Vietnam service, as alleged.  In the absence of 
evidence of actual duty or visitation in Vietnam, the veteran 
is not entitled to a presumption of Agent Orange exposure, 
and hence, no presumption of service connection based on such 
exposure.  

The Board also points out that the record otherwise presents 
no basis for a grant of service connection for the veteran's 
diabetes mellitus.  The veteran's service medical records are 
entirely unremarkable for evidence of diabetes mellitus.  
Numerous service medical records reveal no finding or 
diagnosis of Type II diabetes mellitus, nor do they reflect 
any evidence of elevated blood sugar.  At the time of the 
veteran's separation examination in February 1975, the 
veteran's laboratory results were normal and there was no 
diagnosis of diabetes.  

Diabetes mellitus was first manifested many years after his 
service ended in November 1975; the earliest confirmed 
diagnosis was in 2003, more than 25 years after discharge 
from service.  As such, the veteran is not entitled to a 
rebuttable presumption of service incurrence based on 
evidence that diabetes mellitus, identified as a chronic 
condition by statute and regulation, was manifested to a 
compensable degree within one year of service discharge.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307 
and 3.309.    

Significantly, moreover, none of his post-service treatment 
records contain a medical opinion indicating his diabetes 
mellitus is a consequence of his military service-to include 
any alleged exposure to Agent Orange therein-and neither the 
veteran nor his representative has alluded to the existence 
of any such opinion.  






C.  Conclusion

For all the foregoing reasons, the Board concludes that each 
of the claims for service connection currently on appeal must 
be denied.

In connection with each claim, the Board has considered the 
assertions of the veteran and his spouse.  However, as noted 
above, each of the claims on appeal turns on a medical 
matter-for PTSD, the question of diagnosis, and for diabetes 
mellitus, the question of relationship between that 
disability and military service.  Such questions are within 
the province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  As neither the veteran nor his 
spouse is shown to be other than a layperson without the 
appropriate medical training and expertise, neither is 
competent to provide a probative (persuasive) opinion on the 
medical matters on which each case turns.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge")

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim for 
service connection.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is denied.

Service connection for diabetes mellitus, type II, claimed as 
due to Agent Orange exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


